Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated November 10, 2021 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informalities therein. The claims have been amended to correct the informalities therein, and to overcome the rejections under 35 USC 112(b), as set forth in the most recent Office Action. Correction of these matter is noted with appreciation. 

With regard to the rejection of claim 17 under 35 USC 112(a) as failing to comply with the written description requirement and failing to comply with the enablement requirement, Applicant has argued that claim 17 has been amended as supported in at least paragraphs 59, 82, and 83 of the specification as filed, and the rejection should be withdrawn.

Respectfully, these arguments are non-persuasive. Applicant has not provided specific arguments pointing out how claim 17 is believed to comply with the written description requirement or how claim 17 is believed to comply with the enablement requirement. Claim 17 is rejected under 35 USC 112(a) as failing to comply with the written description requirement and failing to comply with the enablement requirement, as set forth in detail later below.

Applicant has stated that in figure 7 of Hines 5,775,092, the door 208 blocks the second flow path 202 upstream of the second compressor stage. Respectfully, this characterization is 

Applicant has argued that Hines teaches that in all configurations of the door 206, air flows along the third flow path 204 and through the first compressor stage 156A either as purge flow in figure 7 or as full flow in figure 8. Applicant has further argued that in the interpretation of the first and second fluid conduit segments F1, F2 adopted by the Office, it follows that Hines does not disclose that the alleged flow diverter 206 is displaceable to a second position where air is directed only to the first fluid conduit segment, that even when the door 206 is in the position shown in figure of Hines, air is directed along both the first fluid conduit segment F1 and the second fluid conduit segment F2. Applicant has further argued that when the door 206 is in the position shown in figure 7, Hines explains that air still flows through the first compressor stage 156A and along the second fluid conduit segment F2, as set forth in column 4, lines 62-66. Applicant has further argued that figure 7 of Hines shows an arrow representing the flow that travels through the first compressor stage 156A and along the second fluid conduit segment F2. Applicant has further argued that “Thus, the Office is incorrect to state that Hines discloses a “flow diverter being displaceable between [...] the second position closing the fluid conduit junction to direct air only to the first fluid conduit segment”. Hines makes clear that, in all positions of the alleged “flow diverter” (i.e. door 206), air is still travelling through the Office’s second fluid conduit segment F2. Hines does not disclose or suggest a configuration of its door 206 which directs air only into the Office’s first fluid conduit segment F1. It also follows that Hines does not disclose “blocking the fluid junction to divert the air to only one of the low pressure compressor stages” as recited in independent method claim 9.”


Hines discloses a gas turbine engine 150, comprising: a low pressure compressor section 156A, 156B in fluid communication with an air inlet 152 and drivingly engaged by a low pressure turbine section 166, the low pressure compressor section having low pressure compressor stages 156A, 156B spaced apart along an axis of rotation of the low pressure compressor section, and the low pressure compressor section having a fluid conduit formed by F1 and F2 extending between the air inlet and the low pressure compression stages, the fluid conduit having at least one flow diverter 206 displaceable between a first position and a second position to modulate air flow through the low pressure compressor stages; the fluid conduit including a first fluid conduit segment F1 extending between the air inlet and one of the low pressure compression stages, and a second fluid conduit segment F2 extending between the air inlet and another one of the low pressure compression stages, the first and second fluid conduit segments meeting at a fluid conduit junction J, the at least one flow diverter positioned at the fluid conduit junction and displaceable between the first position to direct air to both the first and second fluid conduit segments F1, F2 (figures 6 and 8), and the second position closing the fluid 

Hines also discloses a method of operating a compressor of the gas turbine engine, comprising: drawing air into a core shown generally at 160, 162 of the gas turbine engine from the air inlet and through axially spaced-apart low pressure compressor stages 156A, 156B, and then through the high pressure compressor section to provide pressurized air; and while drawing air into the core, varying a flow of the air through a fluid junction J of the low pressure compressor stages by diverting the air through the fluid junction to all of the low pressure compressor stages 156A, 156B (figures 6 and 8), or by blocking the fluid junction to divert the air to only one of the low pressure compressor stages 156B (figure 7).

Applicant has argued with regard to Starr 2010/0223903 that independent claims 9 and 18 are amended as previously explained above, and that since the Office has not established that Starr discloses all the features of amended claims 9 and 18, the rejection of claims 9 and 18 under 35 USC 102 in view of Starr must be withdrawn. 

Respectfully, this argument is non-persuasive, as it is a conclusory statement which does not point out specifically how the amended claims are believed to be patentable over Starr. Claims 9, 15, and 17 are rejected under 35 USC 102(a)(1) as being anticipated by Starr, as set forth in detail later below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites varying the flow of the air or varying the increase in pressure according to a selected operating condition of the gas turbine engine. The specification states at paragraphs 82 and 83:
“In an embodiment, the flow or air or the pressure is varied based on an operating condition of the engine 10. For example, the clutch 29B may be activated or deactivated based on a flight regime in order to get more or less flow from the LPC section 22.  Similarly, depending on the flight regime, the clutch 29B and the flow diverters 28 may be activated or not in order to get more mass flow from the LPC section 22, so as to have a higher pressure or a lower pressure LPC section 22.” (paragraph 82). 

 “It may be possible to select a specific engine flow condition as a function of specific flight conditions by using the LPC section 22 disclosed herein.  This may help to decouple the pressure provided by the LPC section 22 from the power of LP turbine section 21.” (paragraph 83).
However, the specification contains no specific examples of how the clutch and/or flow diverters are activated or deactivated based on a flight regime, nor how to select a specific engine flow condition as a function of specific flight conditions by using the LPC section 22.  
Due to this lack of disclosure of examples, claim 17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 17 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 17 recites varying the flow of the air or varying the increase in pressure according to a selected operating condition of the gas turbine engine. 
Claim 17 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue Wands factors reveals that the following factors weigh against enablement: 
A. The breadth of the claims.		
B. The nature of the invention.		
C. The state of the prior art.		
D. The level of one of ordinary skill.
E. The amount of direction provided by inventor.
F. The existence of working examples.
G. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
Turning now to the Wands factors, the breadth of the claims is tremendous in that the claims broadly recite varying the flow of the air or varying the increase in pressure based on a selected operating condition of the gas turbine engine, which would encompass any and every possible control scheme. The nature of the invention is directed varying the flow of the air or varying the increase in pressure based on a selected operating condition of the gas turbine engine, which involves complex control processes and mathematical algorithms. The prior art does not show that varying the flow of the air or varying the increase in pressure based on a selected operating condition of the gas turbine engine is a trivial aspect, of a gas turbine engine control system. The level of skill of one of ordinary skill in the art is such that gas turbine engine control systems are extremely complex. 

Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 17 is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 6, which recites “varying a flow of air through a fluid junction of the low pressure compressor stages”, is inaccurate. In the present application, there is not a fluid junction of the low pressure compressor stages 26. Rather, there is a fluid conduit junction 27C between a first fluid conduit segment 27A and a second fluid conduit segment 27B.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 17-18 (as far as claims 9 and 17 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hines 5,775,092 (figures 5-14).
Disclosed is a gas turbine engine 150, comprising: a low pressure compressor section 156A, 156B in fluid communication with an air inlet 152 and drivingly engaged by a low pressure turbine section 166, the low pressure compressor section having low pressure compressor stages 156A, 156B spaced apart along an axis of rotation of the low pressure compressor section, and the low pressure compressor section having a fluid conduit formed by F1 and F2 extending between the air inlet and the low pressure compression stages, the fluid conduit having at least one flow diverter 206 displaceable between a first position and a second 
Also disclosed is a method of operating a compressor of the gas turbine engine, comprising: drawing air into a core shown generally at 160, 162 of the gas turbine engine from the air inlet and through axially spaced-apart low pressure compressor stages 156A, 156B, and then through the high pressure compressor section to provide pressurized air; and while drawing air into the core, varying a flow of the air through a fluid junction J of the low pressure compressor stages by diverting the air through the fluid junction to all of the low pressure compressor stages 156A, 156B (figures 6 and 8), or by blocking the fluid junction to divert the air to only one of the low pressure compressor stages 156B (figure 7). Note that claim 9 does not preclude air being delivered through flowpath 204 to the low pressure compressor stage 156A (claim 9).

Also disclosed is the low pressure compressor section of the gas turbine engine, comprising: the low pressure compressor stages spaced apart along the axis of rotation of the low pressure compressor section, the low pressure compressor section having the fluid conduit extending between the air inlet of the gas turbine engine and the low pressure compression stages, the fluid conduit having the at least one flow diverter displaceable between the first position and the second position to modulate the air flow through the low pressure compressor stages, the fluid conduit including the first fluid conduit segment extending between the air inlet and the one of the low pressure compression stages, and the second fluid conduit segment extending between the air inlet and the another one of the low pressure compression stages, the first and second fluid conduit segments meeting at the fluid conduit junction, the at least one flow diverter positioned at the fluid conduit junction and displaceable between the first position to direct air to both the first and second fluid conduit segments, and the second position closing the fluid conduit junction to direct air only to the first fluid conduit segment. Note that claim 18 does not preclude air being delivered through flowpath 204 to the low pressure compressor stage 156A (claim 18).
Note the annotated figure below.


    PNG
    media_image1.png
    645
    875
    media_image1.png
    Greyscale


Claims 9, 15, and 17 (as far as they are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr 2010/0223903.
Disclosed is a method of operating a compressor 58 of a gas turbine engine, comprising: drawing air into a core shown generally at 72, 76 of the gas turbine engine from an air inlet (unnumbered, radially outward of 82) and through axially spaced-apart low pressure compressor stages (paragraph 13 refers to low pressure compressor stages), and then through a high pressure compressor section 72 to provide pressurized air; and while drawing air into the core, varying a flow of the air through a fluid function of the low pressure compressor stages by diverting the air through the fluid junction to all of the low pressure compressor stages via 66, 68; and varying an 
	Varying the increase in pressure of the air across the low pressure compressor stages includes braking one of the low pressure compressor stages (claim 15).
The method further comprises selecting an operating condition via controller 56 based on  examples such as speed and altitude, static pressure, total temperature, and/or total pressure among possible others (paragraph 15), and varying the flow of the air or varying the increase in pressure based according to the selected operating condition (claim 17).
Specific attention is directed to paragraph 30, which states that “The compressor 58 is an axial compressor in the illustrative embodiment. In some embodiments the compressor 58 may be a compressor that is part of a high pressure spool, intermediate pressure spool, or low pressure spool. In addition, the compressor 58 may have any number of stages (i.e. any number of pairs of compressor blade rows and vane rows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 3 and 13 (as far as claims 13 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hines 5,775,092 in view of Applicant’s Admitted Prior Art.
Hines discloses a gas turbine engine substantially as claimed as set forth above, each of the low pressure compressor stages defining a pressure ratio across the low pressure compressor stage (claim 3), and providing the air drawn into the core from the air inlet to all of the low pressure compressor stages (claim 13).

However, Hines does not disclose the pressure ratio for each of the low pressure compressor stages being the same (claim 3), and does not disclose that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have the same pressure ratio (claim 13).

Official Notice was taken in the most recent Office Action that low pressure compressor stages in gas turbine engines are formed such that the pressure ratio for each of the low pressure compressor stages is substantially the same (which includes the pressure ratio being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Hines such that the pressure ratio for each of the low pressure compressor stages is the same, and such that that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have the same pressure ratio, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.

Claims 4 and 12 (as far as claim 12 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hines 5,775,092 in view of Applicant’s Admitted Prior Art.
Hines discloses a gas turbine engine substantially as claimed as set forth above, each of the low pressure compressor stages is configured to draw a quantity of air from the air inlet (claim 4), and providing the air drawn into the core from the air inlet to all of the low pressure compressor stages (claim 12).

However, Hines does not disclose that the quantity of air for each of the low pressure compressor stages is the same (claim 4), and does not disclose that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes providing the same quantity of air to all of the low pressure compressor stages (claim 12).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Hines such that the quantity of air drawn from the air inlet for each of the low pressure compressor stages is the same, and such that that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes providing the same quantity of air to all of the low pressure compressor stages, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.
 
Claim 12, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 in view of Applicant’s Admitted Prior Art.
Starr discloses a gas turbine engine substantially as claimed as set forth above, including providing the air drawn into the core from the air inlet to all of the low pressure compressor stages. 



Official Notice was taken in the most recent Office Action that low pressure compressor stages in gas turbine engines are formed such that the low pressure compressor stages draw a quantity of air from an air inlet, with the quantity of air for each of the low pressure compressor stages being substantially the same (which includes the quantity being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Starr such that the quantity of air drawn from the air inlet for each of the low pressure compressor stages is the same, and such that that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes providing the same quantity of air to all of the low pressure compressor stages, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.



Claim 13, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 in view of Applicant’s Admitted Prior Art.

Starr discloses a gas turbine engine substantially as claimed as set forth above, including providing the air drawn into the core from the air inlet to all of the low pressure compressor stages.

However, Starr does not disclose providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have the same pressure ratio.

Official Notice was taken in the most recent Office Action that low pressure compressor stages in gas turbine engines are formed such that the pressure ratio for each of the low pressure compressor stages is substantially the same (which includes the pressure ratio being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Starr such that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have the same pressure ratio, as taught by .

Claims 6-7, 15, and 20 (as far as claim 15 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hines 5,775,092 in view of Starr 2012/0223903.
Hines discloses a gas turbine engine and a method of operating a compressor of a gas turbine engine substantially as claimed as set forth above, but does not disclose that upon a compressor stage disabler being disengaged from the at least one of the low pressure compressor stages, the output drive shaft drivingly engages all the low pressure compressor stages (claim 6), does not disclose that a compressor stage disabler is engageable with the at least one of the low pressure compressor stages to stop a rotation of the at least one of the low pressure compressor stages (claim 7), does not disclose that varying an increase in pressure of the air across the low pressure compressor stages includes braking one of the low pressure compressor stages (claim 15), and does not disclose that a compressor stage disabler is engageable with the at least one of the low pressure compressor stages to stop a rotation of the low pressure compressor stage (claim 20).

Starr shows a method of operating a compressor 58 of a gas turbine engine, comprising: drawing air into a core shown generally at 72, 76 of the gas turbine engine from an air inlet (unnumbered, radially outward of 82) and through axially spaced-apart low pressure compressor stages (paragraph 13 refers to low pressure compressor stages), and then through a high pressure compressor section 72 to provide pressurized air; and while drawing air into the core, varying an 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Hines such that upon a compressor stage disabler being disengaged from the at least one of the low pressure compressor stages, the output drive shaft drivingly engages all the low pressure compressor stages, such that a compressor stage disabler is engageable with the at least one of the low pressure compressor stages to stop a rotation of the at least one of the low pressure compressor stages, such that varying an increase in pressure of the air across the low pressure compressor stages includes braking one of the low pressure compressor stages, and such that a compressor stage disabler is engageable with the at least one of the low pressure compressor stages to stop a rotation of the at least one of the low pressure compressor stages, as taught by Starr, for the purpose of allowing for the stage to completely stop or completely halt rotation of the compressor stage when desired.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745